Citation Nr: 0412291	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  03-15 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $3,658.

2.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  

3.  Entitlement to an effective date earlier than February 
18, 2000, for the award of service connection for PTSD. 


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 decision of the Committee on Waivers and 
Compromises (Committee) at the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, the Commonwealth of 
Puerto Rico, which denied the veteran's request for a waiver 
of recovery of an overpayment of pension benefits in the 
calculated amount of $3,658.  

It is noted that in September 2000, the Committee denied the 
veteran's request for a waiver of a separate overpayment of 
pension benefits in the calculated amount of $508.  He duly 
appealed and in May 2003, the Board remanded the matter to 
the RO for due process considerations.  It appears that the 
RO is still in the process of adjudicating this separate $508 
overpayment issue and that appeal remains pending at the RO.  
The $3,658 overpayment issue addressed by the Board in this 
decision is separate from that currently pending at the RO.  
The $508 overpayment issue will be addressed by the Board in 
a future decision, if the matter is not granted in full by 
the RO.  

This matter also comes to the Board from a January 2003 
rating decision of the RO which effectuated a January 2003 
Board decision granting service connection for PTSD.  In the 
January 2003 rating decision, the RO assigned an initial 30 
percent rating for PTSD, effective February 18, 2000.  In 
March 2003, the veteran disagreed with the initial 30 percent 
rating assigned by the RO, as well as the effective date of 
the award of service connection for PTSD.  The RO, however, 
has not yet issued a statement of the case addressing these 
matters.  Thus, the Board does not yet have jurisdiction to 
address these issues.  Rather, according to the U.S. Court of 
Appeals for Veterans Claims (Court), a remand for this action 
is necessary.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  This matter is addressed below in the remand portion 
of this decision.  


FINDINGS OF FACT

1.  Effective March 1, 1999, the veteran was awarded an 
additional pension allowance for his spouse.

2.  In September 2000, the veteran and his spouse were 
divorced.

3.  The veteran first notified the RO of his divorce in 
October 2000.

4.  In March 2002, the RO retroactively terminated the 
additional pension allowance paid to the veteran for his 
spouse from October 1, 2000, resulting in an overpayment of 
pension benefits in the calculated amount of $3,658.

5.  The $3,658 overpayment was not created solely due to VA 
administrative error.

6.  There is no indication of fraud, misrepresentation of a 
material fact, or bad faith on the part of the veteran in the 
creation of the $3,658 indebtedness. 

7.  Both VA and the veteran were at fault in the creation of 
the $3,658 overpayment, repayment of this debt would not 
result in undue financial hardship to the veteran or deprive 
him of the basic necessities of life, nor would it defeat the 
purpose for which the benefits were intended, and failure to 
recover the overpaid benefits would result in unfair gain to 
the veteran.  


CONCLUSION OF LAW

Recovery of the pension overpayment in the calculated amount 
of $3,658 does not violate the principles of equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the U.S. Court 
of Appeals for Veterans Claims (Court) has held that the 
notice and duty-to-assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) pertain to chapter 51 of title 
38, U.S. Code, and not to the statute at issue in this appeal 
-- chapter 53 of title 38, which contains its own notice 
provisions.  Thus, the Court held that VCAA does not apply in 
waiver cases.  See Barger v. Principi, 16 Vet. App. 132 
(2002).  

I.  Factual Background

The record shows that the veteran was awarded nonservice-
connected pension benefits, effective February 1, 1996.  In 
the September 1998 pension award letter, the RO advised the 
veteran that he was required to notify VA immediately of any 
changes in the status of his dependents.  He was also 
provided with VA Form 21-8768, which further advised him of 
his responsibility to promptly report to VA any changes in 
the status of his dependents.

In February 1999, the veteran was married and he advised the 
RO the following month.  In an April 1999 letter, the RO 
advised the veteran that his pension benefits had been 
amended effective March 1, 1999, to reflect an additional 
allowance for his spouse.  He was again advised that he was 
required to notify VA immediately of any changes in the 
status of his dependents and that failure to do so would 
result in an overpayment which was subject to repayment.  The 
veteran was again provided with VA Form 21-8768, which 
advised him of his responsibility to promptly report to VA 
any change in the status of his dependents. 

In September 2000, the veteran and his spouse were divorced.  
The following month, he notified the RO of his divorce, but 
no action was taken and the veteran continued to collect 
pension payments which included an additional allowance for a 
spouse.  

In March 2002, the veteran again notified the RO that he had 
divorced in September 2000.  

In a letter dated later that month, the RO notified the 
veteran that his pension had been retroactively reduced 
effective October 1, 2000, to reflect the loss of a dependent 
spouse.  He was advised that this action resulted in an 
overpayment of benefits which was subject to repayment.  In 
April 2002, the veteran was advised that the amount of the 
overpayment was $3,658.  He timely requested a waiver, 
arguing that he was not at fault in the creation of the debt 
as he had promptly notified VA of his divorce.  

In May 2003, the veteran submitted a Financial Status Report 
showing his monthly net income was $1,333 and that his 
monthly expenses (including a $250 payment for a personal 
loan and $150 in miscellaneous expenses) were $1,100, for a 
monthly surplus of $233.  He indicated that he had no cash or 
assets.  

III.  Analysis

The Court has held that the issue of the validity of a debt 
is a threshold determination which must be made prior to a 
decision on a request for waiver of the indebtedness.  See 
Schaper v. Derwinski, 1 Vet. App. 430 (1991); see also VA 
O.G.C. Prec. Op. No. 6-98, published at 63 Fed. Reg. 31,264 
(1998).

In that regard, the Board notes that under 38 U.S.C. § 
5112(b)(10), the effective date of a reduction or 
discontinuance of compensation by reason of an erroneous 
award based solely on administrative error or error in 
judgment shall be the date of last payment.  See also 38 
C.F.R. § 3.500(b)(2).  

The Court noted that, "[s]tated another way, when an 
overpayment has been made by reason of an erroneous award 
based solely on administrative error, the reduction of that 
award cannot be made retroactive to form an overpayment debt 
owed to VA from the recipient of the erroneous award."  
Erickson v. West, 13 Vet. App. 495, 499 (2000).  Thus, the 
initial question presented on appeal in this case is whether 
the overpayment at issue was due solely to error on the part 
of VA.  

Sole administrative error may be found to occur in cases 
where the veteran neither had knowledge of nor should have 
been aware of the erroneous award.  Further, such error 
contemplates that neither the veteran's actions nor his 
failure to act contributed to payment pursuant to an 
erroneous award.  38 U.S.C.A. § 5112 (b)(10); 38 C.F.R. § 
3.500(b)(2).

In this case, the veteran properly notes that in October 
2000, he duly advised the RO of his September 2000 divorce.  
The evidence of record supports his contentions in this 
regard.  

It is clear that the RO should have immediately taken action 
to terminate the veteran's spousal allowance.  See 38 
U.S.C.A. § 5112(b)(2) (West 2002); 38 C.F.R. § 3.501(d)(1) 
(2003) (providing that the effective date of discontinuance 
of pension allowance to a veteran for a dependent spouse is 
the last day of the month in which the divorce occurred).  In 
other words, VA knew or should have known that the amount 
being paid to the veteran for a dependent spouse from October 
1, 2000, was erroneous.  See McColley v. West, 13 Vet. App 
553 (2000).  Nonetheless, VA undisputedly failed to take 
appropriate action. 

In order to find sole administrative error on the part of VA, 
however, the evidence must reflect that the veteran neither 
had knowledge of, nor should have been aware of, the 
erroneous award.  Furthermore, neither his actions nor his 
failure to act must have contributed to the overpayment.  38 
U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2).

In this case, because the veteran continued to accept the 
same monthly payment, he knew or should have known that his 
payments had not been reduced to reflect the loss of a 
dependent spouse.  Thus, the Board must find that he had 
either constructive or actual knowledge of the erroneous 
payment.  

Because the veteran knew or should have been aware that he 
was erroneously receiving an additional allowance for a 
dependent spouse, he should have contacted VA immediately to 
correct the error.  Because he continued to accept the 
erroneous payment for more than a year, however, his failure 
to act contributed to the overpayment.  In view of the 
foregoing, the Board must find that the overpayment at issue 
in this case was not due to sole administrative error. 38 
U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2).  Because the 
veteran has not otherwise 
questioned the validity of the debt at issue here, and 
because the Board is satisfied that it was properly created, 
the question need not be examined further.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991); Narron v. West, 13 Vet. 
App. 223 (1999).  

The next issue for consideration is whether the $3,658 
overpayment at issue in this case should be waived.  In that 
regard, recovery of overpayment of any benefits made under 
laws administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 
1.965(b).

In other words, any indication that a claimant committed 
fraud, misrepresentation of a material fact, or bad faith in 
connection with his receipt of VA benefits precludes the 
Board from granting a waiver of recovery of the overpayment.  
This parallels the "clean hands" doctrine familiar in 
equity cases; only if a veteran is free from all taint of 
fraud in connection with his claim for benefits may waiver on 
account of "equity and good conscience" be considered.  See 
Farless v. Derwinski, 2 Vet. App. 555 (1992).  

In this case, the record contains no indication of fraud, 
misrepresentation or bad faith on the part of the veteran in 
the creation of the instant overpayment.  Thus, the next 
issue to be addressed is whether a collection of the debt 
from the veteran would be contrary to the principles of 
equity and good conscience.

The applicable regulation provides that the standard of 
"equity and good conscience" will be applied when the facts 
and circumstances in a particular case indicate the need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a) (2003).  In such a 
determination, consideration will be given to six elements 
which include the degree of fault of the debtor; a balancing 
of fault between the debtor and VA; whether recovery of the 
overpayment would cause undue financial hardship to the 
debtor, or result in unjust enrichment; and whether repayment 
of the debt would defeat the purpose for which it was 
intended.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.965 
(2003).

In considering these factors, the Board initially finds that 
the fault in the creation of the overpayment at issue lies 
both with VA and the veteran.  As discussed above, the 
veteran was divorced in September 2000 and promptly notified 
VA of his divorce.  At that time, the RO should have taken 
immediate action to terminate the veteran's spousal 
allowance, thus minimizing or eliminating the overpayment.  
Since it did not do so, VA bears substantial fault for 
creating this overpayment.  

Although VA failed to take timely action to remove the 
veteran's former spouse from his pension award, the veteran 
nonetheless continued to accept an additional allowance for 
her for over a year, to which he knew or should have know 
that he was not entitled.  Thus, both VA and the veteran bear 
responsibility in the creation of this debt.

The next element to be considered regards "undue hardship," 
described as "[w]hether collection would deprive debtor or 
family of basic necessities."  38 C.F.R. § 1.965(a)(3) 
(2003).  In this respect, according to evidence of record, 
the veteran's monthly income exceeds his monthly expenses.  
Indeed, he has reported a monthly surplus of $233.  Despite 
being given the opportunity to do so, the veteran has 
submitted no additional information regarding this financial 
status.  Based on the evidence of record, therefore, the 
Board finds that the surplus in the veteran's monthly income 
is indicative of his ability to repay his debt to VA.  The 
Board also notes that the veteran has a monthly personal debt 
payment of $250.  The Board finds that his indebtedness to 
the Government should be afforded the same attention he 
provides his other creditor.

The next element to be considered concerns whether recovery 
of the overpayment at issue would defeat the purpose for 
which the benefits were intended.  38 C.F.R. § 1.965(a)(4) 
(2003).  In this case, the additional allowance paid to the 
veteran was intended to provide him with increased benefits 
for the purpose of providing for a dependent spouse.  Here, 
the record is clear that the veteran did not have a spouse 
after September 2000.  Thus, the Board finds that collection 
of the debt would not defeat the purpose of the benefits 
originally authorized.  38 C.F.R. § 1.965(a)(4) (2003).  

The fifth element involves "unjust enrichment," i.e., the 
concept that failure to make restitution would result in 
unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5) (2003).  
In this case, the veteran clearly received additional VA 
benefits, namely a spousal allowance, to which he was not 
legally entitled after his divorce.  Waiver of this debt 
would therefore result in a windfall and produce unfair gain 
to the veteran.  The failure of the Government to insist on 
its right to repayment of this debt would result in the 
veteran's unjust enrichment at the expense of the taxpayer, 
and it would negatively impact other VA beneficiaries as 
resources for their care are certainly not unlimited.

The final element to be considered is whether reliance on VA 
benefits resulted in the veteran relinquishing a valuable 
right or incurring a legal obligation.  38 C.F.R. § 
1.965(a)(6) (2003).  The veteran has not claimed that he 
relinquished any right or incurred any legal obligation in 
reliance on receipt of VA benefits, nor is there any evidence 
that he did so.  

After carefully weighing all relevant factors set forth 
above, and considering the benefit of the doubt doctrine set 
forth in 38 U.S.C.A. § 5107, the Board finds that recovery of 
the pension indebtedness, in the amount of $3,658, does not 
violate the principles of equity and good conscience.  Based 
on the above, the Board finds that the veteran bears some 
fault in the creation of this debt, that repayment of this 
amount would not result in undue financial hardship to him or 
deprive him of the basic necessities of life, nor would it 
defeat the purpose for which the benefits were intended, and 
failure to recover this portion of the overpayment would 
result in unfair gain to the veteran.  These factors dictate 
that as a matter of equity, his request for waiver of 
recovery of the $3658 pension overpayment must be denied.  38 
U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963.  


ORDER

Waiver of recovery of the overpayment of pension benefits in 
the calculated amount of $3,658 is denied.  


REMAND

As noted above, in a January 2003 rating decision, the RO 
granted service connection for PTSD and assigned an initial 
30 percent rating, effective February 18, 2000.  In March 
2003, the veteran disagreed with the initial 30 percent 
rating assigned by the RO, as well as the effective date of 
the award of service connection for PTSD.  A review of the 
record indicates that a statement of the case addressing 
these matters has not yet been issued.  Thus, a remand for 
this action is necessary.  Manlincon v. West, 12 Vet. App. 
238 (1999).

To ensure full compliance with due process requirements, the 
case is remanded for the following:

The RO should issue a statement of the 
case to the veteran and any 
representative addressing the issue of 
entitlement to an initial rating in 
excess of 30 percent for PTSD and 
entitlement to an effective date earlier 
than February 18, 2000, for the award of 
service connection for PTSD.  The 
statement of the case should include all 
relevant law and regulations pertaining 
to the claims.  The veteran must be 
advised of the time limit in which he may 
file a substantive appeal.  38 C.F.R. 
§ 20.302(b) (2003).  These issues should 
then be returned to the Board for further 
appellate consideration, only if an 
appeal is properly perfected.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



